UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-1502


MARTHA S. STRONG,

                Plaintiff - Appellant,

          v.

COMMISSIONER OF SOCIAL SECURITY ADMINISTRATION,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.      Richard M. Gergel, District
Judge. (0:09-cv-02101-RMG)


Submitted:   December 28, 2011             Decided:   January 19, 2012


Before SHEDD, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


W. Daniel Mayes, SMITH, MASSEY, BRODIE, GUYNN & MAYES, P.A.,
Aiken, South Carolina, for Appellant.       William N. Nettles,
United States Attorney, Barbara M. Bowens, Assistant United
States Attorney, Columbia, South Carolina; Michael A. Thomas,
Special Assistant United States Attorney, John Jay Lee, Regional
Chief Counsel, Denver, Colorado, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Martha       S.    Strong       filed        for    disability          insurance

benefits and supplemental security income.                           The Social Security

Administration denied her claim, finding that Strong was not

disabled because she could perform past relevant work.                                       Strong

appealed to the district court, and the district court remanded

the case after concluding that the Commissioner’s decision was

not   supported        by    substantial         evidence.           The       district       court

denied Strong’s motion for fees and costs pursuant to the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. § 2412 (2006), * and

Strong now appeals the denial of EAJA fees.                          We affirm.

               We     review      the     district      court’s          decision       to     deny

Strong’s       request      for    EAJA       fees    for    an    abuse       of   discretion.

Pierce    v.    Underwood,         487    U.S.       552,    559    (1988);         Priestly     v.

Astrue, 651 F.3d 410, 415 (4th Cir. 2011).                                 Under the EAJA,

parties prevailing against the United States are entitled to

attorney’s      fees     “unless        the    [district]          court       finds   that    the

position of the United States was substantially justified.”                                     28

U.S.C. § 2412(d)(1)(A).                  The Government bears “the burden of

proving        that     its       litigation          position           was     substantially

justified.”             Crawford         v.     Sullivan,          935     F.2d        655,    658

      *
       Subsequent amendments to the EAJA do not affect our
analysis in this case.    See Act of Jan. 4, 2011, Pub. L. No.
111-350, § 5(g)(9), 124 Stat. 3677, 3848.



                                                2
(4th Cir. 1991).             The        Government’s         position       is       substantially

justified       so    long        as    “a     reasonable          person     could      think    it

correct, that is, if it has a reasonable basis in law and fact.”

Underwood, 487 U.S. at 566 n.2.                             In determining whether the

Government’s         position          was    substantially          justified,        this    court

“consider[s]         the    totality           of    the    circumstances.”              Hyatt    v.

Barnhart,       315        F.3d        239,     244-45        (4th Cir. 2002)            (internal

quotation marks omitted).

               Strong argues that the Commissioner’s position below

was not substantially justified because the administrative law

judge (“ALJ”) failed in his responsibility to consider and weigh

all relevant evidence.                   Strong relies on a legislative report

stating     that       “[a]gency             action        found     to     be       arbitrary   or

capricious or unsupported by substantial evidence is virtually

certain    not       to    have        been    substantially          justified         under    the

[EAJA]”     and       that        “[o]nly           the    most      extraordinary           special

circumstances         could        permit           such     an      action      to     be     found

substantially justified under the [EAJA].”                                H.R. Rep. No. 99-

120, pt. 1, at 9-10 (1985), reprinted in 1985 U.S.C.C.A.N. 132,

138.

               We    have    rejected           the       argument    that       a    claimant    is

entitled to attorney’s fees under the EAJA simply because an

ALJ’s     decision         was     not        supported       by     substantial         evidence.

Pullen    v.    Bowen,       820        F.2d    105,       108     (4th Cir. 1987)           (“[T]he

                                                     3
reversal     of    an     agency       [decision]      for    lack       of     substantial

evidence does not raise a presumption that the agency was not

substantially          justified.”),        abrogated        on    other        grounds     as

recognized        in      Lively       v.     Bowen,       858       F.2d        177,       180

(4th Cir. 1988);          see     also      Underwood,       487        U.S.     at     566-67

(declining to follow other language of H.R. Rep. No. 99-120).

Here,     the     Commissioner’s         position        rested     on     an        “arguably

defensible administrative record.”                   Crawford, 935 F.2d at 658

(internal quotation marks omitted).                  Although the ALJ failed to

adequately analyze the medical opinions of Dr. Sam Stone and Dr.

Tolulola     Adeola,      the     medical       record    did      contain       meaningful

inconsistencies,          and    the     district    court        did    not     abuse      its

discretion in concluding that the Commissioner’s position was

substantially justified.

            Next, Strong argues that the district court abused its

discretion in failing to provide a specific explanation for its

decision    to     deny    her    motion     for    attorney’s          fees.         We   have

remanded EAJA fee cases to the district court on the ground “we

cannot properly review the district court’s decision without an

explanation of how it reached that decision.”                            Mann v. Astrue,

258 F. App’x 506, 508 (4th Cir. 2007) (No. 07-1040); Morgan v.

Barnhart, 227 F. App’x 235, 237 (4th Cir. 2007) (No. 06-1283)

(same).    In Cody v. Caterisano, 631 F.3d 136 (4th Cir. 2011), we

distinguished       Morgan       and    Mann,    concluding        that        the    district

                                             4
court’s explanation that reasonable arguments existed on both

sides     of       outcome       determinative            issues   reflected      adequate

consideration        of    whether     the      Government’s        position     would    be

acceptable to a reasonable person.                         Id. at 145.       We explained

that we could adequately review the district court’s decision,

despite       an   “overly       concise   explanation,”           because     “the    record

contains not only the parties’ motions and supporting briefs but

also a transcript of a hearing where the district court inquired

extensively         into     both   parties’         arguments.”         Id.      We    also

observed that a remand would not yield any different result or

new information.           Id.

               The record on appeal permits us to adequately review

the district court’s exercise of discretion in this case.                                  A

district court is not required “to perform a certain kind of

analysis, recite certain magic words, or follow a particular

formula when denying motions for EAJA fees.”                          Id.    The district

court need only consider whether the Government’s position had a

“reasonable basis in law and fact.”                        Underwood, 487 U.S. at 566

n.2.      A    principled        review    of       the    district   court’s     decision

requires an assessment of “the available ‘objective indicia’ of

the strength of the Government’s position” and an “independent

assessment of the merits of the Government’s position.”                               United

States v. Paisley, 957 F.2d 1161, 1166 (4th Cir. 1992).



                                                5
            The     record        here         includes      the       administrative

proceedings,      the    parties’    arguments         below,    and     the   district

court’s assessment that “[t]he position by the Government was

not without reason and was well-briefed and argued.”                            We are

able to “discern from the record what the district court meant.”

Cody, 631 F.3d at 145.            The Commissioner relied on an arguably

defensible administrative record, and it is unclear how a remand

would yield additional information or a different outcome.

            Finally, Strong argues that this court is unable to

evaluate whether the district court abused its discretion in

denying EAJA fees because, in light of the remand to the ALJ,

the court declined to rule on all the issues she raised.                              We

disagree.      Evaluating        whether       the    Government’s       position    was

substantially justified is not “an issue-by-issue analysis” but

an   examination    of    “the    totality       of    circumstances.”          Roanoke

River Basin Ass’n v. Hudson, 991 F.2d 132, 139 (4th Cir. 1993).

The district court did not abuse its discretion in declining to

adjudicate issues not adequately developed in the administrative

record.     See Hensley v. Eckerhart, 461 U.S. 424, 437 (1983) (“A

request for attorney’s fees should not result in a second major

litigation.”)     (cited    in    Cody,    631       F.3d   at   145);    Hardisty    v.

Astrue, 592 F.3d 1072, 1077 (9th Cir. 2010) (“Nothing in [the

EAJA] extends fee-shifting to issues not adjudicated.”), cert.

denied, 131 S. Ct. 2443 (2011).

                                           6
           Based on the foregoing, we affirm the district court’s

denial of fees and expenses under the EAJA.                We dispense with

oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                       7